Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00869-CR

                                    George Lawrence CHILDS,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR9786
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: March 20, 2013

DISMISSED

           Defendant pled nolo contendere to aggravated assault with a deadly weapon (repeater)

and was sentenced within the terms of a plea bargain. Defendant timely filed a general notice of

appeal. The trial court’s Certification of Defendant’s Right of Appeal states this “is a plea

bargain case, and the defendant has NO right of appeal” and “defendant has waived the right of

appeal.” See TEX. R. APP. P. 25.2(a)(2). The clerk’s record contains a written plea bargain and a

written waiver of appeal, and the punishment assessed did not exceed the punishment

recommended by the prosecutor and agreed to by defendant; therefore, the trial court’s
                                                                                         04-12-00869-CR


certification accurately reflects that defendant’s case is a plea bargain case and defendant does

not have a right of appeal. See TEX. R. APP. P. 25.2(a)(2).

       Rule 25.2(d) provides, “The appeal must be dismissed if a certification that shows the

defendant has the right of appeal has not been made part of the record under these rules.” TEX.

R. APP. P. 25.2(d). Accordingly, on January 16, 2013, this court issued an order stating this

appeal would be dismissed pursuant to Rule 25.2(d) unless an amended trial court certification

that shows appellant has the right of appeal was made part of the appellate record. See Daniels v.

State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1. No

amended trial court certification has been filed; therefore, this appeal is dismissed.



                                                       PER CURIAM


Do not publish




                                                 -2-